Dewey, J.
The objection to the instructions of the judge, as to the competency of the evidence of the possession, by the defendant, of a certain portion of the stolen property, after the period of time that had elapsed between the time of the alleged larceny and such possession of the stolen goods by the defendant, is not well founded. We understand, from the bill of exceptions, that the rule of law, (Roscoe Crim. Ev. 2d Amer. ed. 17-20,) as to any inferences that might be drawn from such evidence, and, if any, to what extent, was stated in accordance with the principles of the law of evidence, and with all the proper distinctions, and qualifications as to a recent possession, or one more distant from the time of the alleged larceny. The possession of a part of the stolen property at a period somewhat distant would be competent testimony to be submitted to the jury, and might, with other sufficient evidence, tend to satisfy them of the guilt of the party. But its weight and effect are very different from that of evidence of possession immediately after the larceny. It might be entirely insufficient to raise any such presumption against the party as would call upon him to explain his possession.
The further objection is, that the judge instructed the jury that the possession, by the defendant, of two one hundred dollar bills, though not identified as a part of the property stolen, was still a circumstance proper for their consideration, as tending to show large sums of money in the hands of the defendant subsequently to the larceny. Such evidence may *538be competent. Its effect may be very slight, and, in many cases, furnish not the least ground for charging a party. _ The possession of a large sum of money, with strong accompanying circumstances of guilt, of an independent character, accompanied with evidence of entire destitution of money before the time of the larceny, may properly be submitted to the jury to be considered, with all the evidence in the case. We understand the instructions upon this point to go no further than this. Exceptions overruled.